Citation Nr: 1223227	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board acknowledges that, in addition to adjudicating the issue now on appeal, the above rating action denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  While that claim was the subject of a timely notice of disagreement (NOD), a review of the record reflects that it has since been granted in a December 2009 decision.  Significantly, the Veteran has not contested the disability rating or the effective date assigned for his PTSD award.  Accordingly, the Board lacks jurisdiction to further consider that issue except as it pertains to the Veteran's pending migraines claim.

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that none of the additional evidence in the Virtual VA file is material to the Veteran's current appeal and, thus, need not be further addressed at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is warranted with respect to the Veteran's migraine headaches claim.  Specifically, a follow-up VA examination and additional records procurement are needed in order to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§3.159(c)(2),  3.159(c)(4) McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Bell v. Derwinski, 2 Vet. App. 611 (1992); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Throughout the pendency of this appeal, the Veteran has consistently alleged that he suffers from chronic migraine headaches, which were caused or aggravated by his newly service-connected PTSD.  

Turning to the pertinent evidence of record, the Board acknowledges that the Veteran's service treatment records are devoid of any evidence of migraine headaches or related symptoms.  Nevertheless, the Board observes that the mere absence of diagnoses or treatment in service does not serve as an automatic bar to direct service connection.  Rather, in such instances, lay evidence of in-service symptoms may be sufficient to support a claim, even when such evidence is unaccompanied by contemporaneous clinical findings.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

His post-service private and VA records are replete with complaints of headaches, vision problems, and nausea, which have been found to support a clinical diagnosis of migraines.  Moreover, the Board considers it significant that several of the private medical records referencing the Veteran's "history of migraines" predate the current appeal.  Those earlier records are entitled to great evidentiary weight as they were not only rendered in the course of seeking treatment but were also untainted by any bias that could conceivably accompany the Veteran's pursuit of VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza, 7 Vet. App. at 511 (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements). 

While highly supportive of the Veteran's claim, however, the above evidence, standing alone, is insufficient to grant service connection on a direct basis.  What is missing in this regard is a competent and credible nexus opinion.  Indeed, no such opinion has been provided by any VA or private clinician of record.  Moreover, the Board finds that the Veteran himself is not qualified to offer such an opinion.  Although competent to render an account of in-service and post-service symptomatology, he has not exhibited the requisite expertise to opine on a complex medical question, such as the etiology of his current migraines.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Accordingly, the Board finds that the benefits sought on appeal cannot be awarded based solely on the evidence now of record.

Conversely, the Board finds that the aforementioned evidence is sufficient to trigger the need for a VA medical examination, specifically one that addresses the Veteran's claim based on a direct theory of entitlement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (indicating that 38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  Such an examination has not yet been administered.  On the contrary, while the Veteran was afforded a November 2009 VA examination in connection with his claim, the examining clinician limited his opinion to whether a nexus existed between the Veteran's migraines and his PTSD.  Indeed, the clinician declined to state explicitly whether the Veteran's current headaches had been directly caused by his active service or aggravated by his PTSD.  Moreover, while the clinician did note that there was no record of in-service treatment for migraines or related symptoms, his observation in this regard is an insufficient basis for a negative opinion on the issue of direct service connection.  See 38 C.F.R. § 3.303(d); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (service connection does not require treatment or diagnosis during service).  As noted above, a VA examiner cannot reach such a conclusion without taking into account the Veteran's lay account of in-service incurrence, combined with the probative evidence of post-service symptoms.  See Buchanan, 451 F.3d at 1337.

Accordingly, the Board finds that, on remand, the Veteran should be afforded a follow-up VA examination and etiological opinion that expressly addresses the issue of entitlement to service connection on a direct basis.  Moreover, the clinician who provides the follow-up opinion should base his findings on a review of all pertinent evidence of record.  38 C.F.R. § 4.1.  

Additionally, since the Board has determined that a new examination and etiological opinion is necessary in the instant case, it considers it vital to point out that, under 38 C.F.R. § 3.326(a), claimants are required to report for VA examinations for which they have been duly scheduled.  Moreover, the provisions of 38 C.F.R. § 3.655 outline the consequences that attach if a claimant fails to appear for a scheduled examination.  Specifically, part (a) of this regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and the claimant, without "good cause," fails to report for such examination, action shall be taken.  Part (b) of 38 C.F.R. § 3.655 then directs that, when a claimant fails to report for an examination scheduled in conjunction with an original claim for service connection, the claim shall be rated based on the evidence already of record.  

Next, the Board observes that pertinent VA medical records may be outstanding.  In this regard, the Board notes that the most recent VA treatment reports associated with the claims folder are dated in November 2009.  Significantly, those reports indicate that the Veteran may have required treatment for his migraines and related symptoms since that time.  Accordingly, the Board requests that, on remand, the agency of original jurisdiction attempt to obtain all subsequent VA treatment records in connection with the Veteran's psychiatric claim.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, it remains unclear from the current record whether the Veteran has had any follow-up appointments with the private clinician (T. Tuttle, M.D., of Victory Medical Center) who treated him for a history of migraine headaches prior to the filing of his current appeal.  Accordingly, the Board finds that, on remand, the Veteran should be asked to identify whether he has sought additional relevant treatment with this physician, or with any other private health-care provider.  Then, after obtaining the appropriate authorization, any outstanding records from the identified providers should be obtained for consideration in this appeal.  38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (VA's duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant adequately identifies those records and authorizes the Secretary to obtain them).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran the opportunity to identify all private health-care providers, to specifically include T. Tuttle, M.D., of Victory Medical Center, who have treated him for migraine headaches and related symptoms since discharge from service.  After securing any necessary authorization from the Veteran, obtain all identified treatment records that have not already been associated with the claims folder.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain all pertinent records from the VA Medical Center in Tomah, Wisconsin, dated since November 2009.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his migraine headaches and related symptoms.  The claims folder must be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary, if any, must be conducted and results reported in detail.  The VA examiner's opinion should specifically address the following: 

i)  Discuss whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed migraines or related headache disorders had their onset during the Veteran's active service or are related to active service.  The Veteran should be provided with an opportunity to describe the symptoms he experienced in service and thereafter.  

ii)  Discuss whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed migraines or related headache disorders are due to or caused by the service-connected PTSD.  

iii) Discuss whether it is at least as likely as not that any currently diagnosed migraines or related headache disorders were aggravated (i.e., worsened) beyond the natural progress by the service-connected PTSD.  

A fully supported rationale must be provided for all opinions.  In preparing the requested opinions, all pertinent evidence of record should be considered.  Additionally, the examiner should pay careful attention to the Veteran's documented treatment for a "history of migraines," which predates the current appeal.  See 38 C.F.R. § 3.303(d); Buchanan, 451 F.3d at 1337; Dalton, 21 Vet. App. at 39-40.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the agency of original jurisdiction must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, considering all applicable rating criteria.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  Then, after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


